—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Queens County (Lubow, J.), dated October 3, 2002, which, inter alia, revoked an order of disposition of the same court, dated January 3, 2001, which upon a fact-finding order of the same court dated June 27, 2000, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of criminal trespass in the third degree, placed the appellant on probation for a period of two years, and, upon finding that the appellant had violated a condition of probation, upon his admission, placed him with the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court did not exceed its statutory authority in placing him in the custody of the New York State Office of Children and Family Services without his consent although he turned 18 years old during the pendency of this delinquency proceeding (see Matter of Jude F., 291 AD2d 165 [2002]). Ritter, J.P., Smith, S. Miller and Adams, JJ., concur.